NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
RICHARD A. MCGEE,
Petiti0ner,
V.
DEPARTMENT OF THE AIR FORCE,
Resp0ndent.
2009-3263 __
Petition for review of the Merit SysteIns Protection
Board in CH0752080403-I-1.
ON MOTION
ORDER
The Department of the Air Force moves for an exten-
sion of time to respond to Richard A. McGee’s motion to
reinstate his appea1.
Upon consideration thereof
IT IS ORDERED THATI
The motion is granted The Air Force’s response is
due within seven days of the date of filing of this order.

MCGEE V. AIR FORCE
2
FOR THE COURT
APR 2 0 2011 /S/ Jan Hm~ba1y
Date J an Horba1y
ccc LaWrence J. F1eming, Esq.
Renee Gerber, Esq.
C1erk
520 l-man
.S. COURT 0F APPEALS FOR
THE FEDFRAi. ClRCU|T
ma 20 2011
ammann
fmc